Citation Nr: 1612978	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire 


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for blurred vision.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for dental disability, to include for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty to for training (ACDUTRA) from July 1960 to December 1960 and active duty service from October 1961 to August 1962 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.

In February 2012, the Veteran had a hearing before a Decision Review Officer (DRO).  A hearing transcript is of record.

The Veteran testified via videoconference before the undersigned at an October 2012 hearing.  Unfortunately, technical problems reportedly resulted in an inability to produce a transcript of the hearing.  The Veteran was offered the opportunity to either testify at a new hearing or proceed on the basis of the record as it currently exists.  He elected to have his claims decided on the evidence of record.

In November 2014, the Board remanded the appeal for additional development.  








FINDINGS OF FACT

1.  The Veteran does not have PTSD, TBI or longstanding psychiatric illness.

2.  Diabetes mellitus, Type II did not originate in service or until more than a year after separation, and is not otherwise etiologically related to service.  

3.  The Veteran does not have any chronic vision disorder, to specifically include blurry vision symptoms and red eyes, or a dizziness disorder beginning in service.  
 
4.  The record does not show oral or dental trauma in service; there is no evidence that the Veteran's tooth loss was the result of loss of substance of the jaw.

 5. The Veteran's currently claimed missing teeth are not subject to service-connected compensation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for TBI are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for diabetes mellitus, Type II, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a vision disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for dizziness are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for establishing service connection for compensation purposes for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).

7.  The criteria for eligibility for VA outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 1712, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.381, 4.150, 17.161 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, a March 2010 letter provided notice of the information and evidence needed to substantiate the service connection claims, including how VA assigns disability ratings and effective dates.  The duty to notify is satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical records, and various statements from the Veteran and others on his behalf.  The Boards note in a June 2010 statement the Veteran listing the surname and town of several dentists providing private treatment dating back to 1958.  However, the Veteran has not described these dental records in sufficient detail to warrant an additional search or otherwise submitted completed privacy releases for these private dental records.  38 C.F.R. § 3.159(d).

All of the claims relate to two events where the Veteran stood too close to a Howitzer while firing it.  These events reportedly took place in the "Summer 1961" at Fort Drum, New York.  His reports indicate that the cord or lanyard attached to the Howitzer was too short and was replaced immediately after his injury.  See Veteran statements from August 2012 and June 2013.  The Veteran asserts a general nexus to residual injury from these events.  

The RO conducted adequate development concerning the described Howitzer fire incident above in order.  Notably, the Veteran has not been diagnosed with PTSD and stressor verification for PTSD purposes is moot.  At the reported time of the incident, reported as the "Summer 1961," the Veteran was on Army National Guard (ANG) duty.  Specific ANG health records have not been obtained.  A Defense Personnel Records Information Retrieval System (DPRIS) search for relevant records from the 2nd Howitzer Battalion, Camp Drum, New York in 1961 was conducted without success.  In June 2015, DPRIS responded that U.S. Army Historical records and National Archives and Records Administration (NARA) were searched.  The search did not generate unit records for the 2nd Howitzer Battalion at Camp Drum, New York during 1961.  It suggested a morning report be requested from the National Personnel Records Center (NPRC).  The RO issued a June 2015 memorandum determining that the stressor was unverifiable with the available information.  

The personnel and STRs do not include a line of duty determination for ANG injury or otherwise subsequently reference the claimed injuries.  The Veteran reports that the immediate residuals symptoms from the incident include loss of tooth fillings leading to tooth removal, red eyes and dizziness.  The Veteran's September 1961 Report of Medical History and Report of Medical Evaluation is available and conflicts with the Veteran's assertion of a then recent trauma history from Howitzer fire.  Specifically, in his medical history questionnaire, the Veteran denied dizziness, eye trouble, and severe tooth or gum trouble.  Contemporaneous clinical examination showed normal clinical and dental findings for active service.  Review of the November 1961 dental examination indicates that the Veteran did not have any missing teeth and had multiple fillings in place.  This report heavily conflicts with his recollection of missing fillings and teeth from the described Howitzer fire injury.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may properly consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  In this particular case, the Board finds that a remand to search for additional ANG records or stressor verification would raise no reasonable possibility of substantiating any of the claims.  Id.; 38 C.F.R. § 3.159(d).

The Veteran was not afforded VA examinations or medical opinions for his claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

STRs and post-service medical records are completely devoid of clinical assessment or suggestion of traumatic brain injury (TBI), maxillofacial trauma, concussion, psychiatric disorder or dizziness/ vertigo disorder from an in-service injury.  The evidence does not suggest that his diabetes or ocular problems were manifest until many years after service.  Aside from the Veteran's lay assertions, the additional evidence does not in any way suggest that any post service disability is related to his reported in-service injury while firing a howitzer.  It does suggest that the Veteran had a continuity of symptomatology for any dizziness, ocular disorder (specifically described as red eyes) or dental disorder beginning in service.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  He does not assert any other in-service event, injury or disease, to which these post service disabilities could possibly be related.  In this particular case, the "low" nexus threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278. 

The decision is in substantial compliance with the November 2014 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Virtual VA electronic records include VA treatment records from the White River Junction, Vermont and Boston, Massachusetts VA Medical Centers (VAMCs).  The RO sent the Veteran a March 2015 letter requesting that the Veteran provide details concerning his in-service stressor.  It enclosed VA Form 21-0781 Statement in Support of Claim for Service Connection for PTSD to guide the Veteran in furnishing pertinent information to facilitate a service department records search.  The RO obtained a June 2015 DPRIS report and issued a Memorandum explaining why the stressor was not corroborated.  The RO readjudicated the claims in June 2015.  

There is no indication that there is any relevant evidence outstanding for these claims, and the Board will proceed with consideration of the Veteran's appeal.

Laws and regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As applicable, active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  It includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim and include consideration of the period prior to the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this instance, diabetes and psychosis qualify as 38 C.F.R. § 3.309(a) chronic diseases.  Diabetes is shown to have initially manifested many years after service.  Psychosis has not been demonstrated at any time during the claims period.  The alternative means of substantiating a nexus through presumptive manifestation or continuity of symptomatology are not helpful in this case.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Supplementary regulations govern PTSD claims, in addition to the general service connection laws and regulations noted above.  38 C.F.R. § 3.304(f).  For PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  Id.; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  Briefly, the Board notes that this claim was not pending before the agency of original jurisdiction on August 4, 2014, and the DSM-5 is not applicable to this claim.  See 79 Fed. Reg. 45094 (Aug. 4, 2014).

In this case, the Veteran did not serve in combat.  He does not report a stressor related to fear of hostile military activity.  38 C.F.R. § 3.304(f)(3).  Thus, credible supporting evidence is needed to establish that the stressor occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id.  

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual background

A July 1960 Report of Medical History reflects that the Veteran described his health as "excellent."  He denied having any headaches, dizziness, eye trouble, severe tooth or gum trouble, nightmares, depression or excessive worry, loss of memory, or nervous trouble.  Contemporaneous clinical evaluation was unremarkable. 

A September 1961 Report of Medical History shows that the Veteran described himself as having "good" health.  Again, he denied having any headaches, dizziness, eye trouble, severe tooth or gum trouble, nightmares, depression or excessive worry, loss of memory, or nervous trouble.  Contemporaneous clinical evaluation was unremarkable. 

A December 1961 Dental records reflect that the Veteran underwent a procedure described as a flap operation to extract teeth numbers 18 and 19.  

May 1962 Dental records reflect that the Veteran was treated for two cavities.  

A July 1962 Report of Medical History shows that the Veteran again described himself as having "good" health.  He denied having any headaches, dizziness, eye trouble, severe tooth or gum trouble, nightmares, depression or excessive worry, loss of memory, or nervous trouble.  Contemporaneous clinical evaluation was unremarkable.  The Veteran was noted to have color blindness.  

An October 2000 dental report from Dr. R.D. reflects that the Veteran was missing eight teeth.  He recommended crown and bridge therapy.  He stated that "[r]ecent fractures of the maxillary anterior teeth" require crowns.  He listed the cost of treatment as $16,000.00.  The treatment would include 22 units of crown and bridge.

August 2005 private medical records reflect that the Veteran was injured in a recent motor vehicle accident (MVA).  He initially declined medical treatment.  However, he began to notice bothersome left ear noise and hearing loss.  He also began having neck pain that had since resolved.  However, he continued to describe cervical crepitation.  The examiner noted a medical history of diabetes.  During clinical interview, the Veteran denied having blurred vision, double vision or eye pain.  He denied having dizzy spells.  He denied depression or suicidal ideation.  Clinical examination showed the Veteran to be fully oriented and not in obvious distress.  Extra-ocular motion was intact.  Both pupils were equally responsive and reactive to light.  The examiner cleared the ear canals of debris and observed tympanic membranes.  Neck crepitation was noted.  The physician diagnosed traumatic sensorineural hearing loss, cochlear concussion.  He ordered a prednisone trial.  

September 2005 private medical records show that the Veteran returned to the clinic for re-evaluation.  The Veteran reported the prednisone trial was successful in improving his hearing.  However, he continued to have neck crepitation since the MVA.  An audiogram was taken and showed symmetric moderate to mild high-frequency sensorineural hearing loss.  

April 2006 private magnetic resonance imaging (MRI) brain study was taken.  The reason listed was the recent MVA with residual tinnitus and headache symptoms.  The impression returned negative.  There was no evidence for intracranial lesions, hemorrhage or infarction. 

In January 2010, the Veteran reported that he worked as a gunner on an 8 inch Howitzer.  He lost all of his dental fillings because of it.  

February 2010 VA primary care clinic records reflect that the Veteran had an intake evaluation to establish VA care.  The clinician noted a positive depression screen.  For diabetes, the Veteran did not have history of hypoglycemia.  The clinician noted that the Veteran took eye drops for scleral (red eye) infection.  The Veteran also had dental problems he attributed to a Howitzer fire injury.  Clinical examination was grossly normal.  The examiner listed active problems as diabetes, among others.  

In March 2010, the Veteran submitted a dental bill estimate for $3,885.00 for recommended treatment.

In March 2010, the Veteran reported that he had a broken tooth and needed immediate treatment.  He also asserted that he sustained a concussion from firing the 8 inch Howitzer.  He believed it caused brain damage and additional medical problems.

In June 2010, the Veteran detailed that between 1960 and 1962 his National Guard unit was at Camp Drum, New York.  He was assigned to fire an 8 inch Howitzer.  When he first fired the gun, he was knocked to the ground and began experiencing "whistling" in his ears.  The night after the incident, he awoke and realized his fillings had fallen out.  He also developed "bloodshot" eyes.  He visited the dental tent where they refilled 8 teeth and he returned to duty.  He fired the gun the following day.  He awoke the following night to find that his fillings had again fallen out.  He revisited the dental tent where they again refilled the missing fillings.  He sought private dental treatment at home.  The Veteran appears to report that the private dentist pulled out the affected teeth.  He had bridges for treatment.  He believed his dental problems started with the initial Howitzer firing in Fort Drum.  He stated that he did not have dental treatment for many years and now faced significant costs for dental work.  

In June 2010, the Veteran listed the dentists he had visited since 1958.  

July 2010 VA primary care records reflect that the Veteran was monitored for diabetes.  He also continued to be treated for red eye with scleral injection.  He reported that he had had the symptoms since the Howitzer injury and currently they were becoming worse.  Clinical evaluation was grossly normal.  

In October 2010, the Veteran reported that he lost all his dental fillings when he first fired the 8 inch Howitzer.  The same thing happened during his second time firing the Howitzer.  His private dentist had to pull the teeth with the fillings.  He estimated that he had paid $29,000.00 in out of pocket costs for dental treatment.  He also believed firing the Howitzer caused him to develop whistling ears and bloodshot, watery eyes.  

October 2010 VA primary care records show that the Veteran had elevated hemoglobin readings for some time.  Clinical examination was grossly normal.  The examiner assessed borderline diabetes and that the Veteran likely needed medication.  

In June 2011, N.L. stated that he worked with the Veteran at Camp Drum, New York.  He confirmed that the Veteran was a gunner on the eight inch Howitzer. 

November 2011 VA primary care records are unremarkable for pertinent symptoms or treatment.  

The Veteran submitted a February 2012 statement.  He reported that he was a gunner on an 8 inch Howitzer.  He believed he sustained a concussion from firing the gun.  He did not realize it at the time.  He began hearing whistling noises and developed bloodshot eyes.  On two separate gunfire occasions, he lost his dental fillings.  The affected teeth had to be pulled.  He continued to have dental problems.  

At the February 2012 DRO hearing, the Veteran reported that he sustained a concussion and dental trauma from firing a Howitzer.  He stated that he felt dizzy and had bloodshot eyes that impaired his vision after the incident.  He was unsure how to explain his ocular condition.  He currently wore prescription eyeglasses.  He did not seek ocular treatment until recently. He had eyedrops and described his eyes as bloodshot, particularly in the morning.  He reported that he had been diagnosed with diabetes.  He believed that he had been exposed to various hazardous materials while stationed at Fort Drum and Fort Bragg.  However, he could not recall the names of the chemicals.  He recalled that the Howitzer incident took place in the summertime of 1961.  He visited the dental clinic and was informed that he had "cracked" teeth.  The dentist drilled and filled them.  He fired the gun again, and the fillings fell out for a second time.  He went back to his private dentist who informed him that the filled teeth must be pulled.  A White River Junction VAMC physician, examining the Veteran's ears, informed him that he had PTSD from a concussion.  The Veteran denied having any other head injury.    
    
In August 2012, the Veteran reported that he lost eight teeth due to firing an eight inch Howitzer at Camp Drum in 1960.  He sustained a concussion and developed "whistling ears and bloodshot eyes."  He also reported that the initial injury was caused by the firing cord being too short.  

In October 2012, the Veteran reported that the "[c]harge" used for the Howitzer was a "supercharge" used in firing the simulated nuclear round.  It weighed 40 pounds more than the regular charge.  He only had a three foot lanyard to fire the Howitzer.  He stated that the dental and medical personnel agreed that the Howitzer blast was causing concussions and recommended increasing the lanyard length from three to ten feet for the gunner's safety.  

December 2012 VA primary care records show that the Veteran complained about dental pain.  He continued to have diet controlled diabetes.  Clinical evaluation was unremarkable.  

In June 2013, the Veteran expressed concern that his dental treatment had not been covered.  He stated that Major Johnson testified that the lanyard was extended from 10 feet to 50 feet for medical reasons.  He believed he had submitted enough information to substantiate his claims.  

June 2013 VA primary care records show that the Veteran continued to complain about dental problems.  He denied vertigo or lightheadedness, among other symptoms.  Clinical examination was grossly normal.  The examiner continued the diabetes assessment.  

February 2014 VA primary care records reflect that the Veteran had dental and liver problems.  

May 2014 VA primary care records show that the Veteran was assessed with liver cancer and declined treatment due to religious beliefs.  The Veteran denied depression and declined a mental health consultation.  Clinical examination was grossly normal.  As relevant, the examiner diagnosed diabetes, cataract, dry eye syndrome, macular degeneration, presbyopia, glaucoma suspect, and vitreous detachment/ degeneration.  

July 2014 VA eye clinic records reflect that the Veteran presented for monitoring for age-related macular degeneration (AMD) and glaucoma.  He continued to use artificial tears for morning-related eye redness.  He denied any new symptoms.  An ocular clinical examination was performed.  The clinician diagnosed diabetes without retinopathy, category 3 dry AMD and glaucoma suspect.    

The Veteran submitted a July 2014 proposed dental treatment plan.

September 2014 VA eye clinic records show that the Veteran was followed for glaucoma suspect and ptosis.  

In March 2015, the Veteran reported that the Howitzer injury occurred in the summer of 1961 when he was at Camp Drum, New York.  His unit was the 172nd Battalion Artillery.  He reported that he was the gunner on an eight inch towed Howitzer.  He was the first to fire it with a three foot long lanyard.  After he fired it, the lanyard length was increased to 10 feet.  He received a major concussion, bloodshot eyes, whistling ear and loss of eight fillings due to the firing injury.  He was given a new assignment as a driver.  

In March 2015, Major D.J. reported that the Veteran inquired as to his opinion as to possible injury from firing an eight inch Howitzer.  He reported that damage to hearing and teeth fillings were possible from firing such a gun.  

In March 2015, the Veteran submitted articles and pictures about his artillery unit.  

May 2015 VA primary clinic records reflect that the Veteran denied many symptoms, including depression and anxiety.  Clinical examination was unremarkable.  As relevant, the examiner diagnosed diabetes without medication.  She noted recent eye clinic and podiatry reports were negative for diabetic complications.  She listed open angle glaucoma suspect / dry macular degeneration.  Notably, the depression screen was negative.  

In June 2015, the Veteran reported that he was unaware of VA disability compensation benefits until December 2008.  He believed he had PTSD from the concussion.  He recalled being rushed to the medical tent after the incident for bloodshot eyes, ear problems, and loss of eight dental fillings.  He believed he had TBI and cited continued bleeding spots on the top of his head.  He had been diagnosed and treated for diabetes.  He reported ever since the injury he had to use eyedrops in the morning.  He continued to experience occasional dizzy spells.  He had dental trauma from two howitzer firings and another when he was driving a truck.  He noted that a Major testified that the lanyard had to be extended to protect the gunner.  He had to have the affected teeth removed soon after the injury.  He reported that it occurred during live fire exercises at Fort Drum, New York.  

In June 2015, the DPRIS reported that they research US Army historical records and coordinated research with the NARA.  They were unable to locate any records documenting the incident from the 2nd Howitzer Battalion at Camp Drum, New York for the calendar year 1961.  They were able to review other historical documents for the unit, but did not find any information to corroborate the incident.  They recommended reviewing STRs for injury information.  

(i) Service connection for an acquired psychiatric disability and TBI  

The Veteran contends service connection is warranted for an acquired psychiatric disorder.  As discussed below, a current PTSD or TBI diagnosis from the competent evidence had not been demonstrated.  The record does not suggest any non-PTSD psychiatric diagnosis is related to service.  These claims must be denied.

Before considering the Veteran's stressor, a current diagnosis for any claimed disability must be shown.  While the Veteran is certainly competent to report psychiatric or TBI symptoms or information conveyed by treating clinicians, the issue of whether he has clinical PTSD or TBI diagnosis is a complex medical question.  Jandreau, 492 F.3d at 1377 n.4; 38 C.F.R. § 3.159(a)(1).  The Veteran does not possess requisite medical expertise and his reports are biased by their inherent subjectivity.  Consequently, in this particular case, competent medical evidence is required to establish a PTSD or a TBI diagnosis.  See also 38 C.F.R. § 3.304(f).  The Veteran's assertions of a self-diagnosis are not competent evidence and have no probative value.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Briefly, the Board notes that this finding of incompetency is in contrast to instances where a lay person conveys information given to them by treating clinicians.  Such reports would be competent evidence as they originated from a medical professional.  At the February 2012 hearing, the Veteran reported that the White River Junction VAMC audiology examiner diagnosed him with PTSD.  Review of the White River Junction VAMC treatment records does not include statements from the examiner indicating any psychiatric diagnosis.  The omission by the examiner is evidence weighing against the Veteran's recollection since it would be expected that a report or a referral for psychiatric treatment would be noted in the medical records.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); 38 C.F.R. § 3.303(b).  The Veteran's report is based solely upon his memory of the conversation with the examiner.  In this case, the Board finds the Veteran's report to constitute hearsay medical evidence and finds it to be of limited probative value.  Standing alone, the Veteran's recollection about what a clinician said is simply too attenuated and inherently unreliable to constitute probative medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds the April 2006 private MRI brain report that returned negative to heavily weigh against the Veteran's report that he sustained residual head injury, concussion or TBI from an in-service injury.  Caluza, 7 Vet. App. at 510-511.  STRs do not reference any history for a concussion or head injury.  At separation, the Veteran denied frequent or severe headaches, trouble sleeping, nightmares, memory loss, and nervous trouble.  A comprehensive report of the Veteran's medical treatment during the claims period has been obtained.  Review of STRs and VA primary care records do not include any suggestion that the Veteran had a longstanding psychiatric illness, a TBI or history for a concussion.  The Board finds these medical records highly persuasive evidence weighing against the presence of TBI or psychiatric illness.  AZ, 731 F.3d at 1315-16; Buczynski, 24 Vet. App. at 224; 38 C.F.R. § 3.303(b).  It is reasonable to assume that the Veteran had an opportunity to freely relate any truly concerning symptoms to the treating clinicians authoring these records and in his self-report at separation.  Id.  If the Veteran truly had concerning symptoms associated with a TBI or psychiatric illness, these medical records would document such reports.  Id.  

For the reasons stated above, a current disability for TBI or psychiatric illness has not been demonstrated.  The preponderance of the evidence is against these claims and there is no doubt to be resolved.  Service connection for an acquired psychiatric disability, to include PTSD, and TBI is not warranted.
 
(ii) Diabetes mellitus, Type II, blurred vision, and dizziness

The Veteran contends these disabilities are related to service.  The competent medical evidence establishes that the Veteran currently has diabetes mellitus, Type II.  The VA eye clinic records confirm diagnoses or treatment for eye redness, age-related macular degeneration (AMD), glaucoma suspect, and ptosis.  Although a clinical assessment for vertigo or similar disorder has not been made, the Board accepts the Veteran's reports of dizziness to establish a current disability due to its highly subjective nature.  Jandreau, 492 F.3d at 1377 n.4.  

The Veteran has provided numerous reports detailing the circumstances of the trauma from two Howitzer firings at Fort Drum, New York.  He reports that on two occasions he was standing too close to the fired weapon and that it caused him to develop bloodshot eyes and dizziness.  Service department records confirm that he was part of an artillery battalion.  The contemporaneous evidence submitted by the Veteran from pictures and a buddy statement are also persuasive.  The Board finds the Veteran's report about standing too close during the Howitzer firings from these two incidents to be generally credible, but rejects his reports concerning the severity of trauma and subsequent injury.  Caluza, 7 Vet. App. 498, 510-511.  The Board does not doubt the sincerity of the Veteran's belief that he was in danger while firing the Howitzer.  However, the evidence generated after the firings undermines the Veteran's reports about the severity of any residual injury.  Id. 

The missing element for these claims is a nexus to service, to include the reported in-service injury from Howitzer firings.  38 C.F.R. § 3.303.  Briefly, the Board notes that diabetes mellitus, Type II is a chronic disease.  Walker, supra.; 38 C.F.R. § 3.309(a).  STRs are negative for any endocrine disorder or typical diabetes symptoms, such as increased thirst, frequent urination, hunger, fatigue, among others.  The available lay and medical evidence does not in any way suggest that diabetes was either manifest to a degree of 10 percent or more within a year of separation or that the initial symptoms later attributed to diabetes were manifest during service or within a year of separation.  38 C.F.R. §§ 3.307, 3.309.  Rather, the medical evidence indicates that diabetes developed sometime after service.  See February 2010 VA primary care records.      

Similarly, for the eye disorders, claimed as blurry vision and often described as eye redness, and dizziness, STRs include two reports where the Veteran explicitly denied any vision problems or dizziness, including at separation.  See Reports of Medical History from September 1961 and July 1962.  On his separation examination, the only noted visual defect was color blindness.  Review of the current medical records does not in any way suggest that the Veteran's current vision problems are related to a remote traumatic injury.  See private medical records from August and September 2005; April 2006 MRI brain report; VA eye clinic records from April 2014, July 2014, and September 2014.  Rather, they suggest diabetes and age-related conditions as the causal factors for currently diagnosed glaucoma and AMD.  Id.  

The Board also notes at the February 2012 DRO hearing the Veteran alluded to unnamed hazardous chemicals exposure at Fort Drum and Fort Bragg as potential causes for his claimed disabilities.  STRs do not document any incident of illness from acute chemical exposure.  VA treatment records do not include any reports or suspicion for a history of remote environmental toxin exposure as a possible cause for any current medical problems.  Consequently, the Board does not find this theory of entitlement plausible given the Veteran's vague exposure reports and in view of the additional evidence of record.  Caluza, 7 Vet. App. 498, 510-511. 

As to the Veteran's assertion that he has a continuity of symptomatology for eye redness and dizziness from the injury, the Board finds the silence in the STRs to heavily conflict with his contention.  Id.; AZ, 731 F.3d at 1315-16; Buczynski, 24 Vet. App. at 224; Id.; 38 C.F.R. § 3.303(b).  If eye redness or dizziness were a concerning or chronic symptom in service, it is reasonable to assume that a Report of Medical History or Report of Medical Examination would have noted it.  See September 1961 and July 1962 Reports of Medical History and Reports of Medical Examination.  This is particularly so since these medical reports took place after the alleged Howitzer injury that the Veteran believes caused these conditions.  Id.  While the Veteran may have experienced transient eye redness and dizziness in service, a chronic or permanent eye redness disorder or vertigo condition is not shown.  Id.; Caluza, 7 Vet. App. 498, 510-511.  Contemporaneous medical records do not suggest an etiology for these disabilities to a remote history of ocular or head trauma.  See VA treatment records from 2010 to 2015.  In sum, the Board finds the most probative evidence weighs against chronic eye redness or dizziness manifesting in service or otherwise a continuity of symptomatology for these claimed disabilities.  Id.

For the above stated reasons, a nexus to service for diabetes, vision disorder and dizziness has not been demonstrated.  The preponderance of the evidence is against these claims and there is no doubt to be resolved.  Service connection for diabetes, vision disorder and dizziness is not warranted.

(iii) Dental trauma

The Veteran contends that he sustained dental trauma from two Howitzer firings that ultimately resulted in the removal of several teeth.  38 C.F.R. § 4.150.  As explained below, the Board finds that the most probative evidence weighs against a finding of in-service dental trauma, and the claim must be denied.  

As noted above, the Board accepts the Veteran's reports that as a gunner he stood too close to a Howitzer on two occasions.  The issue in dispute is the subsequent injury from these events.  Notably, the Veteran submitted a statement from a Major who believed that a Howitzer firing was indeed powerful enough to cause such a dental injury.  

The available medical evidence undermines the Veteran's reports concerning subsequent dental disability.  Again, on two Reports of Medical History, the Veteran explicitly denied severe tooth or gum trouble.  See Reports of Medical History from September 1961 and July 1962.  Dental STRs are completely devoid for any findings or suggestion that the Veteran sustained oral or maxillofacial trauma.  Notably, the November 1961 initial dental evaluation contradicts the Veteran's reports that he lost fillings from the injury.  It reflects that the Veteran had several fillings and no missing teeth.  If the Veteran had sustained significant enough trauma to result in eight missing teeth after injuries, it would be expected that subsequent dental STRs, his self-reported medical history or clinical evaluations would have referred to it.  AZ, 731 F.3d at 1315-16; Buczynski, 24 Vet. App. at 224; 38 C.F.R. § 3.303(b).  Again, the Board does not doubt the Veteran's sincerity in his recollection that he sustained injuries or was placed in danger by the two Howitzer firings.  However, the extent of the injuries as reported by the Veteran substantially conflicts with the medical evidence generated after the injuries.  For this reason, the preponderance of the evidence weighs against a finding of oral or maxillofacial trauma to substantiate the dental service connection claim for compensation purposes.  Id.; Neilson, 23 Vet. App. at 60; 38 C.F.R. § 4.150. 

The Board has also considered the dental claim to encompass a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Legal authority provides for various categories of eligibility for VA outpatient dental treatment, such as veterans having a compensable service-connected dental condition (Class I eligibility); veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a year after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  Other categories include treatment for veteran's having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); veteran's whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility).  Finally, any veteran scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma. 38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

In this case, the Veteran is not service service-connected for a compensable or a noncompensable dental condition, which precludes Class I and Class II eligibility.   He does not have a dental condition determined to be aggravating disability from an associated service-connected disability for Class III eligibility.  Finally, he is not evaluated as 100 percent for his service connected disabilities, is not enrolled in a chapter 31 program, and is not scheduled for care and services under chapter 17 of 38 U.S.C.  It follows he is not eligible for Class IV, Class V, or Class VI eligibility.  The record does not present a basis to grant service connection for any dental condition for outpatient dental treatment purposes.  38 C.F.R. § 17.161.

For the reasons stated above, in-service oral or maxillofacial injury resulting in missing teeth or bone loss has not been demonstrated.  The preponderance of the evidence is against this claim, and there is no doubt to be resolved.  Service connection for a dental disability, to include VA outpatient dental treatment, is not warranted.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for TBI is denied.  

Service connection for diabetes is denied.

Service connection for a vision disorder, described as blurry vision and red eyes, is denied.  

Service connection for dizziness is denied.  

Service connection for a dental disability, to include for outpatient treatment purposes, is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


